The trial court found that the plaintiff, in delivering his ice to the defendant for transportation, had scattered some straw and shavings on the premises of the defendant used for the reception of such freight; and that the presence of this litter on the land of the defendant was a contributing cause of the fire and consequent injury to the plaintiff's property. The court also held that it was the duty of the plaintiff to remove this litter upon request of the defendant. The law imposes no such duty on the plaintiff under the facts as found, and in inferring contributory negligence because the plaintiff violated this supposed duty, the trial court plainly erred. *Page 29 
The judgment should be set aside and the cause remanded for further proceedings.
In this opinion TORRANCE, J., concurred.